Exhibit 10.3






Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America, N.A.
JPMorgan Chase Bank, N.A.



July 15, 2017
Quidel Corporation
12544 High Bluff Drive
Suite 200
San Diego, California 92130


Attention: Randall J. Steward, Chief Financial Officer


Project Temple
Commitment Letter for $270 Million Senior Secured Credit Facilities


Ladies and Gentlemen:
Quidel Corporation (“you” or the “Company”) has advised Bank of America, N.A.
(“Bank of America”), and JPMorgan Chase Bank, N.A. (“JPMorgan” and together with
Bank of America, the “Initial Lenders” and each an “Initial Lender”), and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its designated
affiliates, “MLPFS”) and JPMorgan (“JPMS” and together with MLPFS, collectively
the “Lead Arrangers” and each a “Lead Arranger”, and the Lead Arrangers together
with the Initial Lenders, the “Commitment Parties”, “we” or “us”) that you
intend to consummate the Transactions (as described and defined in the
Transaction Description attached hereto as Exhibit A (the “Transaction
Description”)). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Transaction Description, the Summary of Terms
and Conditions attached hereto as Exhibit B (the “Term Sheet”) and the
Conditions Precedent to Closing Date attached hereto as Exhibit C (the
“Conditions Exhibit”, and collectively, this commitment letter and all exhibits,
addendums and annexes attached hereto, the “Commitment Letter” and each
reference to the Commitment Letter shall include a reference to all such
exhibits, annexes and addenda attached hereto). You have also advised the
Commitment Parties that you intend to finance the Transactions and the ongoing
working capital and other general corporate purposes of the Company and its
subsidiaries after consummation of the Transactions with, among other sources,
the Senior Credit Facilities as described in the Transaction Description (and
that no financing other than the Senior Credit Facilities will be required in
connection with the Transactions).
1.Commitments, Engagements and Titles. In connection with the foregoing, and
subject solely to the satisfaction of the conditions precedent set forth in the
Conditions Exhibit:
(a)    Each of the Initial Lenders is pleased to advise you of its several
commitment to provide $135,000,000 of the aggregate principal amount of the
Senior Credit Facilities.
(b)    Bank of America is pleased to advise you of its willingness to act as the
sole administrative agent (in such capacity, the “Administrative Agent”) for the
Senior Credit Facilities. JPMorgan is pleased to advise you of its willingness
to act as sole syndication agent for the Senior Credit Facilities.
(c)    Each of the Lead Arrangers is pleased to advise you of its willingness to
act as a joint lead arranger and joint bookrunner for the Senior Credit
Facilities to form a syndicate of financial institutions




--------------------------------------------------------------------------------




(including the Initial Lenders, collectively, the “Lenders”) in consultation
with you for the Senior Credit Facilities.
(d)    You hereby (i) engage Bank of America as sole and exclusive
Administrative Agent for the Senior Credit Facilities, (ii) engage MLPFS and
JPMorgan as the Lead Arrangers for the Senior Credit Facilities and (iii) accept
the commitments of the Initial Lenders set forth in Section 1(a) above; provided
that you agree that JPMorgan may perform its responsibilities hereunder through
its affiliate, J.P. Morgan Securities LLC. Notwithstanding the foregoing, MLPFS
shall have “left” and “highest” placement in any and all marketing materials or
other documentation used in connection with the Senior Credit Facilities, and
shall hold the leading role and responsibilities conventionally associated with
such “left” and “highest” placement, including maintaining sole physical books
for the Senior Credit Facilities and JPMorgan shall have first “right” placement
in any and all marketing materials or other documentation used in connection
with the Senior Credit Facilities.
(e)    No additional agents, co-agents, arrangers or bookrunners will be
appointed and no other titles will be awarded unless the Lead Arrangers and you
shall so agree.
2.Syndication.
(a)    The Lead Arrangers intend to commence the syndication of the Senior
Credit Facilities promptly upon your acceptance of this Commitment Letter and
the Fee Letters (defined below). You agree, until the Syndication Assistance
Termination Date (defined below), to actively assist (and to cause your
representatives and advisors to actively assist, and to use your commercially
reasonable efforts to cause Alpha to actively assist) the Lead Arrangers in
achieving a Successful Syndication (as defined in the Arranger Fee Letter). Such
assistance shall include your (i) providing, and causing your representatives
and your advisors to provide (and using your commercially reasonable efforts to
cause the Target and its representatives and advisors to provide), to the
Commitment Parties and the other Lenders upon request with all information
reasonably deemed necessary by the Lead Arrangers to complete such syndication,
including, but not limited to, information and evaluations prepared by you and
your advisors, or on your behalf, and access to a “data room”, in each case
relating to the Transactions, (ii) assisting, and causing your representatives
and advisors to assist (and using your commercially reasonable efforts to cause
the Target and its representatives and advisors to assist), in the preparation
of customary confidential information memoranda and other materials to be used
in connection with the syndication of the Senior Credit Facilities (collectively
with the Term Sheet and any additional summary of terms prepared for
distribution to Public Lenders (as defined below), the “Information Materials”),
(iii) using your commercially reasonable efforts to ensure that the syndication
efforts of the Lead Arrangers benefit materially from your existing banking and
lending relationships, and (iv) making your officers and advisors available from
time to time to attend and make presentations regarding the business and
prospects of the Company, the Target Assets and the Transactions, as
appropriate, at one or more meetings of prospective Lenders. Notwithstanding
anything to the contrary contained in this Commitment Letter or any Fee Letter,
but subject to (and without limiting) the conditions expressly set forth in the
Conditions Exhibit related to the “Marketing Period,” your obligations to assist
in efforts with respect to syndicating the Senior Credit Facilities as provided
herein shall not constitute a condition to the commitments hereunder or the
funding of the Senior Credit Facilities on the Closing Date.
(b)    It is understood and agreed that the Lead Arrangers will manage and
control all aspects of the syndication of the Senior Credit Facilities in
consultation with you, including decisions as to the selection of prospective
Lenders and any titles offered to proposed Lenders, when commitments will be
accepted and the final allocations of the commitments among the Lenders. It is
understood that no Lender or affiliate thereof participating in the Senior
Credit Facilities will receive compensation from you, the Target, or any




2

--------------------------------------------------------------------------------




of your or their respective subsidiaries or affiliates in order to obtain its
consent or commitment, except on the terms contained herein, in the Term Sheet
and in the Fee Letters unless approved in writing by the Commitment Parties. It
is also understood and agreed that the distribution of the fees contemplated in
the Arranger Fee Letter among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers.
(c)    Notwithstanding the right of the Lead Arrangers to syndicate the Senior
Credit Facilities and receive commitments with respect thereto, (i) the
Commitment Parties shall not be relieved, released or novated from their
respective obligations hereunder, including their obligations to fund their
commitment to the Senior Credit Facilities on the Closing Date, in connection
with any syndication, assignment or participation of the Senior Credit
Facilities, including their respective several commitments in respect thereof as
set forth in Section 1(a) above, until after the initial funding of the Senior
Credit Facilities on the Closing Date and (ii) the Commitment Parties shall
retain exclusive control over all rights and obligations with respect to their
respective commitments in respect of the Senior Credit Facilities, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until the initial funding of the Senior Credit Facilities on the
Closing Date has occurred, in each case unless you otherwise agree in writing.
(d)    You agree that from the date of this Commitment Letter until the
Syndication Assistance Termination Date, neither you nor your affiliates will
undertake any competing offering, placement, arrangement or syndication of any
senior bank financing or debt securities, in each case without the prior written
consent of each of the Lead Arrangers, if any such financing, either
individually or in the aggregate, could reasonably be expected to impair in any
material manner the primary syndication of the Senior Credit Facilities.
(e)    The provisions of this Section 2 shall remain in full force and effect
until the earliest of (i) 90 days following the Closing Date, (ii) the
completion of a Successful Syndication and (iii) the termination of this
Commitment Letter pursuant to Section 12 hereof other than as a result of the
occurrence of the Closing Date (the earliest of such dates the “Syndication
Assistance Termination Date”).
3.Conditions.
(a)    The commitments and undertakings of the Commitment Parties hereunder are
subject solely to the satisfaction of the conditions precedent set forth in the
Conditions Exhibit.
(b)    Notwithstanding anything in this Commitment Letter, any Fee Letter, the
definitive documentation for the Senior Credit Facilities (the “Facilities
Documentation”) or any other letter agreement or other undertaking concerning
the financing of the Transactions to the contrary, (i) the only representations
the accuracy of which shall be a condition to availability of the Senior Credit
Facilities on the Closing Date shall be (A) the representations made by Target
and/or Alpha, or any of their respective subsidiaries or affiliates, with
respect to the Target Assets in the Purchase Agreements as are material to the
interests of the Lenders, but only to the extent that you or your applicable
affiliates have the right to terminate your and/or their obligations under the
Purchase Agreements, or to decline to consummate the Acquisitions pursuant to
the Purchase Agreements, as a result of a breach of such representation(s) in
the Purchase Agreement, determined without regard to whether any notice is
required to be delivered by you, the Target or any of your or their affiliates
party to the Purchase Agreements (to such extent, the “Specified Purchase
Agreement Representations”), and (B) the Specified Representations (as defined
below) and (ii) the terms of the Facilities Documentation shall be in a form
such that they do not impair availability of the Senior Credit Facilities on the
Closing Date if the conditions set forth in the Conditions Exhibit are satisfied
or waived (it being understood that, to the extent any Collateral is not or
cannot be provided, or the lien on any such Collateral is not or cannot be
perfected, on the Closing Date under the Senior Credit Facilities after your and
your




3

--------------------------------------------------------------------------------




subsidiaries’ and affiliates’ respective use of commercially reasonable efforts
without undue burden or expense to do so, the provision of such Collateral or
perfection of such lien shall not constitute a condition precedent to the
availability of the Senior Credit Facilities on the Closing Date but shall be
required to be provided (or perfected) after the Closing Date within a customary
time period for such collateral to be mutually agreed by the Company and the
Administrative Agent, but in any event not more than 60 days after the Closing
Date (unless otherwise mutually agreed by the Company and the Administrative
Agent)); provided that, notwithstanding the foregoing, each of the following
shall be required on the Closing Date: (1) the execution and delivery of a
guaranty agreement by each Guarantor, (2) the execution and delivery of an
appropriate security agreement or other granting document by each Loan Party,
(3) the delivery of UCC financing statements with respect to each Loan Party (or
an authorization permitting the Administrative Agent to file UCC financing
statements with respect to each such Loan Party), (4) other than with respect to
the Target Assets, the delivery of short-form security agreements with respect
to each Loan Party that owns U.S. intellectual property for filing with the
United States Patent and Trademark Office or the United States Copyright Office
(or an authorization permitting the Administrative Agent to file such short-form
security agreements with respect to each such Loan Party) and (5) the delivery
(including the provision of an applicable stock power or similar instrument of
transfer) of the security interest in the certificated equity interests of each
direct and indirect subsidiary of any Loan Party that are required to be pledged
as Collateral. For purposes hereof, “Specified Representations” means the
representations and warranties set forth in the Facilities Documentation
relating to (A) legal existence of each of the Loan Parties and good standing of
each of the Loan Parties in their respective jurisdictions of organization, (B)
power and authority, due authorization, execution and delivery and
enforceability, in each case, relating to the Loan Parties’ entering into and
performance of the Facilities Documentation, (C) no conflicts with or consents
under the Loan Parties’ organizational documents or applicable law, (D) no
breach or violation of material loan agreements or indentures, (E) solvency of
the Company on the Closing Date (giving effect to the Transactions), (E) use of
proceeds, (F) not engaging in the business of purchasing/carrying margin stock
in violation of applicable laws and regulations, (G) status of the Loan Parties
under the Investment Company Act, (H) compliance with the PATRIOT Act, OFAC,
FCPA and anti-corruption laws, and (I) creation, validity and perfection of
security interests in the Collateral (except to the extent any such Collateral
is not required to be provided or perfected on the Closing Date pursuant to the
provisions of the preceding sentence). This paragraph, and the provisions
contained herein, shall be referred to as the “Limited Conditionality
Provision.”
4.Information.
(a)    You represent and warrant (it being understood that such representation
and warranty, to the extent made prior to the Closing Date, shall be made with
respect to the Target Assets to your knowledge) that (i) all financial
projections and other forward-looking information concerning the Company and its
subsidiaries (including the Target Assets) that have been or are hereafter made
available to the Commitment Parties or any of the Lenders by or on behalf of you
or the Target or any of your or their respective representatives in connection
with the Transactions (the “Projections”) have been or will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made
and at the time the related Projections are made available to any Commitment
Party or any Lender (it being understood that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control; the Projections, by their nature, are inherently uncertain and no
assurances are being given that the results reflected in the Projections will be
achieved and actual results may differ from the Projections and such differences
may be material) and (ii) all information, other than Projections and other
information of a general economic or industry specific nature, that has been or
is hereafter made available to any of the Commitment Parties or any of the
Lenders by or on behalf of you or any of your subsidiaries or representatives
(including by the Target or any of its subsidiaries or representatives) in
connection with any aspect of the Transactions (the “Information”), when taken
as a whole, as and when furnished, is and will be complete and correct in




4

--------------------------------------------------------------------------------




all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which such statements are made. You agree that if, at any time from the date
hereof until the later of the Closing Date and the Syndication Assistance
Termination Date, you become aware that any of the representations and
warranties in the immediately preceding sentence would be incorrect if the
Information or Projections were being made available, and such representations
and warranties were being made, at such later time, then reasonably promptly
after becoming aware thereof (but in no event later than the Closing Date or the
Syndication Assistance Termination Date, as applicable) you will make available
to the Commitment Parties such supplements to the Information and/or Projections
(with respect to the Target Assets, to your knowledge) so that such
representations and warranties in the immediately preceding sentence are correct
in all material respects as of the time you make available such supplemental
Information and/or Projections. The provisions of the immediately preceding
sentence shall remain in full force and effect until the later of the Closing
Date and the occurrence of the Syndication Assistance Termination Date. In
issuing their commitments hereunder and in arranging and syndicating the Senior
Credit Facilities, you acknowledge that each of the Commitment Parties is and
will be using and relying on the Information and Projections without independent
verification thereof.
(b)    You acknowledge that the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks, SyndTrak or another similar electronic
system (a “Platform”). In connection with the syndication of the Senior Credit
Facilities, unless you and the Commitment Parties otherwise agree in writing,
you shall be under no obligation to provide Information Materials suitable for
distribution to any prospective Lender (each, a “Public Lender”) that has
personnel who do not wish to receive material non-public information (within the
meaning of the United States federal securities laws, “MNPI”) with respect to
the Company, your respective affiliates, or the respective securities of any of
the foregoing, or the Target Assets. You agree, however, that the Facilities
Documentation will contain provisions concerning Information Materials to be
provided to Public Lenders and the absence of MNPI therefrom. Prior to
distribution of Information Materials to prospective Lenders, you shall provide
us with a customary letter authorizing the dissemination thereof.
5.Expenses. By executing this Commitment Letter, you agree to reimburse the
Commitment Parties from time to time within 3 business days of demand therefor
(or on the Closing Date, to the extent invoiced at least one business day (or
such shorter time as you may agree) prior to the Closing Date) for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, (a) the reasonable fees, disbursements and other charges of (i)
McGuireWoods LLP (or any other replacement counsel, if applicable, engaged by
Bank of America and MLPFS in lieu thereof), as primary counsel to Bank of
America and MLPFS (on behalf of the Commitment Parties), and (ii) one firm of
local counsel retained by Bank of America and MLPFS (on behalf of the Commitment
Parties) in each applicable jurisdiction and (b) reasonable due diligence
expenses) incurred in connection with the Senior Credit Facilities, the
syndication thereof and the preparation of the Facilities Documentation, and
with any other aspect of the Transactions and any of the other transactions
contemplated thereby, whether or not the transactions contemplated hereunder are
consummated or the Senior Credit Facilities are made available or the Facilities
Documentation is executed. You acknowledge that one or more of the Commitment
Parties may receive a benefit, including without limitation, a discount, credit
or other accommodation, from any of such counsel based on the fees such counsel
may receive on account of their relationship with us including, without
limitation, fees paid pursuant hereto.
6.Indemnification. You agree to indemnify and hold harmless the Commitment
Parties, each Lender, each of their respective affiliates and each of their
respective partners, officers, directors, employees, agents, trustees,
administrators, managers, advisors and other representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims,




5

--------------------------------------------------------------------------------




damages, losses, liabilities and expenses (including, without limitation, the
reasonable fees, disbursements and other charges of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any aspect of the
Transactions or any of the other transactions contemplated hereby or thereby or
(b) the Senior Credit Facilities, or any use made or proposed to be made with
the proceeds thereof, except to the extent such claim, damage, loss, liability
or expense is found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from (i) such Indemnified Party’s gross negligence
or willful misconduct, (ii) such Indemnified Party’s material breach of its
obligations under this Commitment Letter or (iii) a claim of any Indemnified
Party solely against one or more other Indemnified Parties (and not by one or
more Indemnified Parties against the Administrative Agent or any Lead Arranger
in such capacity) that have not resulted from the action, inaction,
participation or contribution of the Company or any of its subsidiaries or any
of their respective affiliates, officers, directors, employees, agents, advisors
or other representatives; provided that, in the case of legal expenses, your
obligations under this Section 6 shall be limited to the reasonable fees,
disbursements and other charges of one primary counsel, one local counsel in
each relevant jurisdiction, one specialty counsel for each relevant specialty
and one or more additional counsel if one or more conflicts of interest, or
perceived conflicts of interest, arise. In the case of an investigation,
litigation or proceeding to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by you, the Target, any of your or its respective
subsidiaries, equityholders or creditors or an Indemnified Party, whether or not
an Indemnified Party is otherwise a party thereto and whether or not any aspect
of the Transactions is consummated. You also agree that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to you, to the Target, to your or its respective subsidiaries or
affiliates or to your or its respective equityholders or creditors arising out
of, related to or in connection with any aspect of the Transactions, except to
the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct or material breach of its obligations
hereunder. You shall not have liability to an Indemnified Party for any special,
indirect, consequential or punitive damages, provided that the foregoing shall
not limit your indemnification obligations set forth above. Notwithstanding any
other provision of this Commitment Letter, no Indemnified Party shall be liable
for any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct or actual damages resulting from the gross
negligence, breach in bad faith or willful misconduct of such Indemnified Party
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.
7.Confidentiality.
(a)    Each of this Commitment Letter, the arranger fee letter among you and the
Commitment Parties of even date herewith (the “Arranger Fee Letter”) and the
agent fee letter among you, Bank of America and MLPFS of even date herewith (the
“Agent Fee Letter” and together with the Arranger Fee Letter, the “Fee
Letters”), and the contents hereof and thereof are confidential and shall not be
disclosed by you in whole or in part to any person or entity without our prior
written consent except (a) to your directors, officers, attorneys, accountants
and other professional advisors (collectively, “Representatives”) in connection
with the Transactions, provided that each such person is advised of its
obligation to retain such information as confidential, (b) this Commitment
Letter and the Arranger Fee Letter may be disclosed to the Target and Alpha and
their advisors in connection with their consideration of the Acquisitions and
the Transactions, provided that (i) any information relating to pricing, fees,
expenses or “market flex” has been redacted in a manner reasonably acceptable to
the Lead Arrangers, and (ii) each such person is advised of its obligation to
retain such information as confidential, (c) in any legal, judicial or
administrative proceeding




6

--------------------------------------------------------------------------------




or as otherwise required by law or regulation or as requested by a governmental
authority (in which case you agree, to the extent determined by you in good
faith to be permitted by law, to inform us promptly in advance thereof), (d)
this Commitment Letter and the existence and contents of this Commitment Letter
(but neither of the Fee Letters or the contents thereof) may be disclosed in any
syndication or other marketing materials in connection with the Senior Credit
Facilities (it being acknowledged that the aggregate amount of the fees or other
payments in the Fee Letters may be included in projections and pro forma
information, and a generic disclosure of aggregate sources and uses may be
contained in such syndication and other marketing materials), (e) this
Commitment Letter and the existence and contents of this Commitment Letter (but
not either of the Fee Letters or the contents thereof) may be disclosed to any
prospective Lenders or prospective participants; provided that with respect to
clauses (d) and (e), such disclosure shall be permitted only after your
acceptance of this Commitment Letter and the Fee Letters in accordance with
Section 12 hereof and (f) to the extent required by the applicable rules of any
national securities exchange or the United States Securities and Exchange
Commission (“SEC”), this Commitment Letter (but neither of the Fee Letters) may
be filed by the Company with the SEC in any applicable Securities Act of 1933 or
Securities Exchange Act of 1934 filing.
(b)    Each of the Commitment Parties shall use all confidential information
provided to them by or on behalf of you hereunder solely for the purpose of
providing the services which are the subject of this Commitment Letter in
connection with the Transactions and shall treat confidentially all such
information; provided that nothing herein shall prevent any Commitment Party
from disclosing any such information (i) to potential Lenders, participants
assignees or potential counterparties to any swap or derivative transaction
relating to the Senior Credit Facilities, (ii) in any legal, judicial or
administrative proceeding or other compulsory process or otherwise as requested
or required by applicable law, rule or regulation or as requested or required by
a governmental authority (in which case the relevant Commitment Party agrees
promptly to notify the Company thereof, in advance, to the extent practicable
and permitted by law, rule or regulation), (iii) upon the request or demand of
any governmental agency or regulatory authority having (or purporting to have)
jurisdiction over any Commitment Party or any of its affiliates (including,
without limitation, bank and securities examiners and any self-regulatory
authority, such as the National Association of Insurance Commissioners) or upon
the good faith determination by counsel that such information should be
disclosed in light of ongoing oversight or review of any Commitment Party by any
governmental or regulatory authority having jurisdiction over such Commitment
Party or its affiliates (in which case, such Commitment Party agrees (except
with respect to any audit or examination conducted by bank accountants or any
governmental bank or securities regulatory authority exercising examination or
regulatory authority) promptly to notify the Company, in advance, thereof to the
extent practicable and permitted by law, rule or regulation), (iv) to any
Commitment Party’s affiliates and the partners, directors, officers, employees,
agents, advisors and other representatives of such Commitment Party and its
affiliates (collectively, “CP Representatives”) on a “need-to-know” basis in
connection with the Transactions and who are informed of the confidential nature
of such information and are directed by such Commitment Party to keep such
information confidential in a manner consistent with the terms of this
Commitment Letter, (v) to the extent such information becomes publicly available
other than by reason of improper disclosure by any Commitment Party in breach of
this Commitment Letter, (vi) for purposes of establishing a “due diligence”
defense, (vii) to the extent that such information is or was received by any
Commitment Party or its CP Representatives from a third party that is not known
by such Commitment Party or such CP Representative to have disclosed such
information in violation of a confidentiality obligation owing to you, (viii) to
enforce its rights hereunder or under any Fee Letter to which it is a party,
(ix) to the extent that such information is independently developed by any
Commitment Party or any of its CP Representatives and (x) with your prior
written consent; provided further that the disclosure of any such information to
any prospective Lenders, participants or assignees or any direct or indirect
counterparty to any swap or derivative transaction referred to above shall be
made subject to the acknowledgment and acceptance by such prospective Lender,
participant or assignee or direct or indirect




7

--------------------------------------------------------------------------------




counterparty to any swap or derivative transaction that such information is
being disseminated on a confidential basis (on substantially the terms set forth
in this paragraph or as is otherwise reasonably acceptable to you and such
Commitment Party including, without limitation, as agreed in any Information
Materials or other marketing materials) in accordance with the standard
syndication processes of the Commitment Parties or customary market standards
for dissemination of such type of information, and in the event of any
electronic access through any Platform shall require “click through” or other
affirmative action on the part of the recipient to access such information and
acknowledge its confidentiality obligations in respect thereof. Notwithstanding
anything to the contrary herein, unless otherwise terminated earlier (including
pursuant to Section 9(a) below), the obligations of the Commitment Parties under
this paragraph shall terminate on the date that is one year from the date of
this Commitment Letter.
8.Other Services.
(a)    You acknowledge that the Commitment Parties or their respective
affiliates may be providing financing or other services to parties whose
interests may conflict with yours. The Commitment Parties agree that they will
not furnish confidential information obtained from you to any of their other
customers and that they will treat confidential information relating to you and
your affiliates with the same degree of care as they treat their own
confidential information. The Commitment Parties further advise you that they
will not make available to you confidential information that they have obtained
or may obtain from any other customer. In connection with the services and
transactions contemplated hereby, you agree that the Commitment Parties are
permitted to access, use and share with any of their bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives any
information concerning you and your affiliates or the Target Assets that is or
may come into the possession of any Commitment Party or any of such affiliates.
 
(b)    In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that:  (i) (A) the Senior Credit Facilities and any related
arranging or other services described in this Commitment Letter are arm’s-length
commercial transactions between you and your affiliates, on the one hand, and
the Commitment Parties, on the other hand, (B) you have consulted your own
legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate, and (C) you are capable of evaluating, and you understand and
accept, the terms, risks and conditions of the transactions contemplated hereby;
(ii) (A) each Commitment Party has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for you, any of your affiliates or any other person or entity and (B)
none of the Commitment Parties has any obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the Facilities Documentation; and (iii) the
Commitment Parties and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from yours and those of
your affiliates, and the Commitment Parties have no obligation to disclose any
of such interests to you or your affiliates.  To the fullest extent permitted by
law, you hereby waive and release any claims that you may have against any
Commitment Party with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated by
this Commitment Letter.
9.Survival.
(a)    The provisions of Sections 5, 6, 7, 8, 9, 10 and 11 of this Commitment
Letter shall remain in full force and effect regardless of whether any of the
Facilities Documentation shall be executed and delivered, and notwithstanding
the termination of this Commitment Letter or any commitment or undertaking of
any Commitment Party hereunder; provided that upon execution of the Facilities
Documentation for any of the Senior Credit Facilities, your reimbursement and
indemnification obligations hereunder and your and




8

--------------------------------------------------------------------------------




our confidentiality obligations hereunder (other than your confidentiality
obligations related to the disclosure of this Commitment Letter and any Fee
Letter), shall in each case, to the extent covered thereby, be superseded and
deemed replaced by the corresponding provisions contained in the applicable
Facilities Documentation for such Senior Credit Facilities.
(b)    In the event the Closing Date occurs prior to the occurrence of the
Syndication Assistance Termination Date, your obligations to assist in the
syndication of the Senior Credit Facilities set forth in Section 2 and the
representations and warranties and other provisions of Section 4 with respect to
the syndication of the Senior Credit Facilities shall remain in full force and
effect until the Syndication Assistance Termination Date.
10.Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. This Commitment
Letter and the Fee Letters shall be governed by, and construed in accordance
with, the laws of the State of New York. Each of you and each Commitment Party
hereby irrevocably waives any and all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter, any Fee Letter, the
Transactions and the other transactions contemplated hereby and thereby or the
actions of any Commitment Party in the negotiation, performance or enforcement
hereof. Each of you and each Commitment Party hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City in respect of any suit, action or proceeding arising
out of or relating to the provisions of this Commitment Letter, any Fee Letter
and the transactions contemplated hereby and thereby and irrevocably agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. Nothing in this Commitment Letter or the Fee
Letter shall affect any right that any Commitment Party or any affiliate thereof
may otherwise have to bring any claim, action or proceeding relating to this
Commitment Letter, any Fee Letter and/or the transactions contemplated hereby
and thereby in any court of competent jurisdiction to the extent necessary or
required as a matter of law to assert such claim, action or proceeding against
any assets of the Company or any of its subsidiaries or enforce any judgment
arising out of any such claim, action or proceeding. Each of you and each
Commitment Party agrees that service of any process, summons, notice or document
by registered mail addressed to you or such Commitment Party shall be effective
service of process against you or such Commitment Party for any suit, action or
proceeding relating to any such dispute. Each of you and each Commitment Party
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.
11.Miscellaneous.
(a)     This Commitment Letter and the Fee Letters may each be executed in
counterparts which, taken together, shall constitute an original. Delivery of an
executed counterpart of this Commitment Letter or any Fee Letter by telecopier,
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart thereof.
(b)    This Commitment Letter and the Fee Letters embody the entire agreement
and understanding among the Commitment Parties, you, and your and their
respective affiliates with respect to the Senior Credit Facilities and supersede
all prior agreements and understandings relating to the specific matters hereof.
However, please note that those matters that are not covered or made clear
herein, in the Term Sheet, in the other exhibits to this Commitment Letter
and/or in any Fee Letter are subject to mutual agreement of the




9

--------------------------------------------------------------------------------




parties. No party has been authorized by any Commitment Party to make any oral
or written statements that are inconsistent with this Commitment Letter.
(c)    This Commitment Letter is not assignable by the parties hereto without
the prior written consent of the other parties hereto and is intended to be
solely for the benefit of the parties hereto and the Indemnified Parties;
provided that notwithstanding Section 2 of this Commitment Letter or any other
provision hereof to the contrary, the parties hereby agree that MLPFS may,
without notice to the Company or any other party to this Commitment Letter,
assign its rights and obligations under this Commitment Letter and/or any Fee
Letter to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Commitment
Letter.
(d)    The Commitment Parties hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), each of them is required to obtain, verify
and record information that identifies you (and the other Loan Parties), which
information includes your name, address and tax identification number and other
information that will allow the Commitment Parties to identify you in accordance
with the Act.
(e)    Neither the Commitment Letter nor any Fee Letter may be amended, or any
provision hereof waived or modified, except in an instrument in writing signed
by you and by each Commitment Party that is party to the affected document.
12.Acceptance/Expiration of Commitments. This Commitment Letter and all
commitments and undertakings of the Commitment Parties hereunder will expire at
5:00 p.m. (Pacific time) on July 15, 2017 unless you execute this Commitment
Letter and each Fee Letter and return them to the Commitment Parties party
thereto prior to that time (which may be by facsimile transmission or .pdf),
whereupon this Commitment Letter and the Fee Letters (each of which may be
signed in one or more counterparts) shall become binding agreements. Thereafter,
all commitments and undertakings of the Commitment Parties hereunder will expire
on the earliest of (i) December 31, 2017, unless the Closing Date occurs on or
prior thereto, (ii) the closing of the Acquisitions without the use of the
Senior Credit Facilities, (iii) the date you or any of your affiliates announce,
or inform in writing any Commitment Party, that the Acquisitions are not
proceeding and (iv) the date the Purchase Agreements terminate by their terms
without the consummation of the Acquisitions (such earliest date, the “Outside
Date”).
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






10

--------------------------------------------------------------------------------





We are pleased to have the opportunity to work with you in connection with this
important financing.
 
 
 
Very truly yours,
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ Alexander Lurie
 
Name:
Alexander Lurie
 
Title:
Senior Vice President
 
 
 

 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
 
 
 
By:
/s/ Mark N. Post
 
Name:
Mark N. Post
 
Title:
Director
 
 
 







Signature Pages
Quidel Corporation
Commitment Letter 2017



--------------------------------------------------------------------------------






 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Ling Li
 
Name:
Ling Li
 
Title:
Executive Director
 
 
 

                


Signature Pages
Quidel Corporation
Commitment Letter 2017



--------------------------------------------------------------------------------






ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:


 
 
 
 
 
 
QUIDEL CORPORATION
 
 
By:
/s/ Robert Bujarski
 
Name:
Robert Bujarski
 
Title:
SVP Business Development
 

                    










Signature Pages
Quidel Corporation
Commitment Letter 2017



--------------------------------------------------------------------------------











EXHIBIT A
(to Commitment Letter dated as of July 15, 2017)
PROJECT TEMPLE
QUIDEL CORPORATION
TRANSACTION DESCRIPTION
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits to the Commitment Letter. In the
case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit A shall be
determined by reference to the context in which it is used. All references to
“dollars” or “U.S. dollars” or “$” in the Commitment Letter or in any exhibit or
annex attached thereto shall mean the lawful currency of the United States of
America.
The Borrower intends to acquire (the “Tango Acquisition”) certain assets of a
company (“Target”) previously identified to the Lead Arrangers (the “Tango
Assets”), from Target pursuant to an asset purchase agreement, and intends to
acquire (the “Beach Acquisition”, and collectively with the Tango Acquisition,
the “Acquisitions”) certain assets of Target (the “Beach Assets”, and
collectively with the Tango Assets, the “Target Assets”), from Target pursuant
to separate asset purchase agreement, in each case following Target’s merger
with another company (“Alpha”) previously identified to the Lead Arrangers.
In connection with the foregoing, it is intended that:
1.
The Borrower will obtain (a) a $245 million aggregate principal amount senior
secured term loan facility described in Exhibit B to the Commitment Letter (the
“Term Loan Facility”), and (b) a $25 million aggregate principal amount
revolving credit facility described in Exhibit B to the Commitment Letter (the
“Revolving Credit Facility” and together with the Term Loan Facility, the
“Senior Credit Facilities”).



2.
On the Closing Date, the Borrower will use, among other sources, the proceeds of
the Term Loan Facility and a portion of the Revolving Credit Facility (a) to pay
the consideration for the Target Assets free and clear of all liens and
encumbrances (except to the extent provided in the purchase agreements) in
accordance with the purchase agreements and (b) to pay the fees and expenses
incurred in connection with the Transactions.



The transactions described above are collectively referred to as the
“Transactions”.






A-1





--------------------------------------------------------------------------------







EXHIBIT B
(to Commitment Letter dated as of July 15, 2017)


SUMMARY OF TERMS AND CONDITIONS
PROJECT TEMPLE
QUIDEL CORPORATION
$270 MILLION SENIOR SECURED CREDIT FACILITIES


Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter or in the other Exhibits to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Exhibit B shall
be determined by reference to the context in which it is used.
Borrower:
Quidel Corporation, a Delaware corporation (the “Company” or the “Borrower”).

Guarantors:
The obligations of the Borrower under the Senior Credit Facilities, and any
treasury management, interest protection or other hedging arrangements entered
into by the Borrower or any subsidiary of the Borrower with a Lender (or any
affiliate thereof), will each be guaranteed by each existing and future direct
and indirect (a) Material Domestic Subsidiary (defined below) of the Borrower
(other than any foreign subsidiary holding company or any domestic subsidiary
that is a direct or indirect subsidiary of a foreign subsidiary) and (b) to the
extent no adverse tax consequences would result, non-U.S. foreign subsidiary of
the Borrower (collectively, the “Guarantors” and together with the Borrower, the
“Loan Parties”). Additionally, the Borrower will guarantee all obligations under
any treasury management, interest protection or other hedging arrangements
entered into with a Lender (or any affiliate thereof). All guarantees will be
guarantees of payment and not of collection.

Administrative and
“Material Domestic Subsidiary” means each domestic subsidiary of the Borrower
that individually represents greater than or equal to 10% of the consolidated
total assets of the Borrower and its subsidiaries.



Administrative and
Collateral Agent:
Bank of America, N.A. (“Bank of America”) will act as sole administrative and
collateral agent for the Senior Credit Facilities (the “Administrative Agent”).

Syndication Agent:
JPMorgan Chase Bank, N.A. (“JPMorgan”) will act as syndication agent for the
Senior Credit Facilities.

Joint Lead Arrangers and
Joint Bookrunners:
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its designated
affiliates) (“MLPFS”) and JPMorgan will act as joint lead arrangers and



B- 1

--------------------------------------------------------------------------------




joint bookrunners (collectively the “Lead Arrangers” and each a “Lead
Arranger”).
Lenders:
Bank of America, JPMorgan and other banks, financial institutions and
institutional lenders acceptable to the Lead Arrangers and the Administrative
Agent selected in consultation with the Borrower (collectively, the “Lenders”).

Senior Credit
Facilities:
An aggregate principal amount of $270 million will be available through the
following facilities:

Senior Credit
Term Loan Facility: a $245 million five-year Term Loan Facility, all of which
will be drawn by the Borrower on the Closing Date (as defined below).



Revolving Credit Facility: a $25 million Revolving Credit Facility, available
from time to time on or after the Closing Date until the fifth anniversary of
the Closing Date, which will include (a) a $10 million sublimit for the issuance
of standby letters of credit for the account of the Borrower and/or its
subsidiaries (each a “Letter of Credit”) and (b) a $5 million sublimit for
swingline loans (each a “Swingline Loan”).
Letters of Credit will be issued by Bank of America (in such capacity, the
“Fronting Bank”) and Swingline Loans may be made available by Bank of America,
and each of the Lenders under the Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit and each
Swingline Loan.
Swingline Option:
Swingline Loans may be made available on a same day basis in an aggregate amount
not exceeding $5 million and in minimum amounts of $100,000. The Borrower must
repay each Swingline Loan in full no later than ten (10) business days after
such loan is made.

Incremental Facilities:
After the Closing Date, the Borrower will be permitted (a) to add one or more
incremental term loan facilities to the Senior Credit Facilities and/or increase
any Term Loan Facility (each, an “Incremental Term Loan Facility” and the
commitments in respect thereof the “Incremental Term Loan Commitments”) and/or
(b) to increase the Revolving Credit Facility (the “Incremental Revolving
Increases”, and together with the Incremental Term Loan Facilities, the
“Incremental Facilities”) in an aggregate principal amount for all such
Incremental Facilities not to exceed $25 million (each of which shall be in a
minimum principal amount of $10 million). Lenders will have the option, but are
not required, to participate in such Incremental Facilities. Requests for
Incremental Facilities after the Closing Date will be subject to satisfaction of
certain customary terms and conditions mutually agreed to and set forth in the
Facilities Documentation, including that no default or event of default shall
have occurred and be continuing.



B- 2

--------------------------------------------------------------------------------




Purpose:
The proceeds of (i) the Term Loan Facility shall be used on the Closing Date to
finance in part the Transactions and (ii) the Revolving Credit Facility shall be
used on the Closing Date to finance in part the Transactions and to issue
Letters of Credit and (iii) the Revolving Credit Facility shall be used after
the Closing Date to provide ongoing working capital and for other general
corporate purposes of the Borrower and its subsidiaries.

Closing Date:
The date of the satisfaction of the conditions in the Conditions Exhibit and the
initial funding under the Senior Credit Facilities, to occur on or before the
Outside Date (the “Closing Date”).

Interest Rates:
As set forth in Addendum I to this Exhibit B.

Maturity:
The Term Loan Facility shall be subject to repayment according to the Scheduled
Amortization (defined below), with the final payment of all amounts outstanding
under the Term Loan Facility, plus accrued interest, being due five years after
the Closing Date (the “Term Loan Maturity Date”); provided that if any of the
Convertible Senior Notes (as defined below) remain outstanding on the date that
is 91 days prior to the maturity date of the Convertible Senior Notes and the
Borrower has not satisfied the Refinancing Condition (as defined below), then
the Term Loan Maturity Date will be the date that is 91 days prior to the
maturity date of such Convertible Senior Notes (the “Springing Maturity Date”).

The Revolving Credit Facility shall terminate and all amounts outstanding
thereunder shall be due and payable in full five years after the Closing Date
(the “Revolver Maturity Date”); provided that if any of the Convertible Senior
Notes (as defined below) remain outstanding on the date that is 91 days prior to
the maturity date of the Convertible Senior Notes and the Borrower has not
satisfied the Refinancing Condition, then the Revolver Maturity Date will be the
Springing Maturity Date.
“Convertible Senior Notes” means the Borrower’s 3.25% Convertible Senior Notes
due 2020.
“Liquidity” to be defined in the Facilities Documentation and to include (x) the
portion of the Revolving Credit Facility that is available to be drawn, (y)
binding financing commitments for the satisfaction of the Convertible Senior
Notes on the maturity date of the Convertible Senior Notes on terms and
conditions reasonably satisfactory to the Administrative Agent and (z)
unrestricted cash and cash equivalents, including funds held in escrow or
similar designated accounts resulting from debt or equity financing transactions
intended for the purpose of satisfying the then outstanding Convertible Senior
Notes. 
“Refinancing Condition” means that the Borrower shall have demonstrated to the
reasonable satisfaction of the Administrative Agent (acting in consultation with
the Required Lenders) that (i) the sum of the Borrower’s Liquidity is greater
than the Required Amount; or (ii) no more than $17,000,000 in aggregate
principal amount of the Convertible Senior Notes


B- 3

--------------------------------------------------------------------------------




is outstanding on the Springing Maturity Date, whether as a result of the
Borrower’s repurchases of or tenders for the Convertible Senior Notes, or the
conversion or repayment of the Convertible Senior Notes pursuant to surrenders
for conversion by holders of the Convertible Senior Notes in accordance with the
Convertible Senior Notes indenture (the “Indenture”), or (iii) the Borrower
shall have defeased all of the Convertible Senior Notes pursuant to the
defeasance provisions contained in the Indenture.
“Required Amount” means, at any time, the sum of (x) the aggregate outstanding
principal amount of the Convertible Senior Notes at such time and (y) an amount
to be mutually agreed.
Scheduled
Amortization/
Availability:
Revolving Credit Facility: Loans under the Revolving Credit Facility may be made
after the Closing Date on a revolving basis up to the full amount of the
Revolving Credit Facility and Letters of Credit may be issued up to the sublimit
for Letters of Credit.



Scheduled
Term Loan Facility: The Term Loan Facility will be subject to quarterly
amortization of principal on the last business day of each fiscal quarter of the
Borrower (commencing with the last business day of the first full fiscal quarter
after the fiscal quarter in which the Closing Date occurs), in an amount equal
to the following percentages of the initial principal amount of the Term Loan
Facility advanced on the Closing Date (with applicable adjustments for voluntary
and mandatory prepayments and Incremental Facilities) (the “Scheduled
Amortization”):

            
 
Fiscal Quarter Payment Date
Percentage
 
First four fiscal quarter payment dates after the Closing Date
1.25%
 
Next four fiscal quarter payment dates
1.875%
 
Next twelve fiscal quarter payment dates
2.50%
 
Maturity Date
All remaining principal amounts



Mandatory Prepayments
and Commitment
Reductions:
In addition to the amortization set forth above, the following shall be applied
to the prepayment of the Senior Credit Facilities:



Reductions:
(a) 100% of the net cash proceeds of all asset sales (including net cash
proceeds from the Summer Ridge Sale-Leaseback (as defined below)), insurance and
condemnation recoveries and other asset dispositions (excluding sales of
inventory in the ordinary course of business and other exceptions to be agreed
upon) by the Borrower or any of its subsidiaries, subject to customary
reinvestment provisions and baskets to be mutually



B- 4

--------------------------------------------------------------------------------




agreed upon (including for capital expenditures and fees relating to leasehold
improvements for the Summer Ridge Sale-Leaseback in an aggregate amount not to
exceed 15% of the amount of such net cash proceeds).


Reductions:
(b) 100% of the net cash proceeds of the issuance or incurrence of debt (other
than any debt permitted to be issued or incurred pursuant to the terms of the
Facilities Documentation) by the Borrower or any of its subsidiaries.



(c) 50% of Excess Cash Flow (to be defined in the Facilities Documentation), for
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2018) (subject to 100% credit for any voluntary prepayment of the
loans under the Term Loan Facility), with a step down to 0% if the Consolidated
Senior Secured Leverage Ratio (to be defined in the Facilities Documentation) is
less than 1.25 to 1.00.
Each such prepayment shall be applied (a) first, to the Term Loan Facility, and
to the principal installments thereof in direct order of maturity for the next
four immediately succeeding amortization payments and thereafter to the
remaining amortization payments (including the payment on the maturity date) on
a pro rata basis and (b) second, to the Revolving Credit Facility (without any
permanent reduction of the commitments thereunder).
Optional Prepayments
and Commitment
Reductions:
The Senior Credit Facilities may be prepaid in whole or in part at any time
without premium or penalty, subject to reimbursement of the Lenders’ breakage
and redeployment costs in the case of prepayment of LIBOR borrowings. Each such
prepayment of the Term Loan Facility shall be applied to the principal
installments thereof, in each case as the Borrower shall direct. The unutilized
portion of the commitments under the Revolving Credit Facility may be
irrevocably reduced or terminated by the Borrower at any time without penalty.

Security:
Each Loan Party shall grant the Administrative Agent and the Lenders valid and
perfected first priority (subject to certain customary exceptions to be set
forth in the Facilities Documentation) liens and security interests in all of
the following (collectively, the “Collateral”):

(a)
All present and future shares of capital stock of (or other ownership or profit
interests in) each of its present and future subsidiaries (limited, in the case
of each subsidiary of any U.S. entity that is a “controlled foreign corporation”
under Section 957 of the Internal Revenue Code, to a pledge of 65% of the
capital stock of each such first-tier foreign subsidiary to the extent the
pledge of any greater percentage would result in material adverse tax
consequences to the Borrower).

(b)
All present and future intercompany debt owing to any Loan Party.



B- 5

--------------------------------------------------------------------------------




(c)
All of the present and future personal property and assets of each Loan Party,
including, but not limited to, machinery and equipment, inventory and other
goods, accounts receivable, bank accounts, general intangibles, financial
assets, investment property, license rights, patents, trademarks, tradenames,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds and
cash.

(d)
All proceeds and products of the property and assets described in clauses (a),
(b) and (c) above.

The Collateral shall ratably secure the relevant party’s obligations in respect
of the Senior Credit Facilities and any treasury management, interest protection
or other hedging arrangements entered into with a Lender (or an affiliate
thereof).
Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property; (ii) any leasehold interests in real
property, provided that with respect to any such leasehold interest as is
material (with materiality to be determined), such Facilities Documentation
shall include requirements to use commercially reasonable efforts to deliver
landlord lien waivers, estoppels and/or collateral access letters at the request
of the Administrative Agent); (iii) motor vehicles and other assets subject to
certificates of title, in each case, to the extent a lien thereon cannot be
perfected by filing a UCC financing statement (or its equivalent in any
applicable jurisdiction); (iv) pledges and security interests prohibited by
applicable law, rule or regulation applicable to such Loan Party after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code (or its equivalent in any applicable jurisdiction), other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code (or its equivalent in any applicable jurisdiction)
notwithstanding such prohibition; (v) equity interests in any person other than
wholly owned subsidiaries directly held by a Loan Party; (vi) any lease, license
or other agreement or any property subject to a purchase money security interest
or similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or any subsidiary thereof) (in each case, except to the
extent such prohibition is unenforceable after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code and other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code notwithstanding such prohibition);
(vii) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby (in each case,
except to the extent such prohibition is unenforceable after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code and
other than


B- 6

--------------------------------------------------------------------------------




proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code notwithstanding such prohibition);
(viii) “intent-to-use” trademark applications filed in the United States Patent
and Trademark Office, unless and until acceptable evidence of use of the
trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.), to the extent that granting a lien in such trademark
application prior to such filing would adversely affect the enforceability or
validity of such trademark application; (ix) any equity interests in a public
company to the extent the grant thereof, after giving effect to applicable
safe-harbors and other exceptions, would violate applicable U.S. margin
regulations; (x) assets to the extent a security interest in such assets would
result in material adverse tax consequences (including, without limitation, as a
result of the operation of Section 956 of the IRS Code or any similar law or
regulation in any applicable jurisdiction) or material adverse regulatory
consequences, in each case, as reasonably determined by the Borrower; (xi) any
payroll accounts, employee wage and benefit accounts, tax accounts, escrow
accounts, or fiduciary or trust accounts; and (xii) other exceptions to be
mutually agreed upon. The Collateral may also exclude those assets as to which
the Administrative Agent and the Borrower reasonably agree in writing that the
cost of obtaining such a security interest or perfection thereof is excessive in
relation to the benefit to the Lenders of the security to be afforded thereby
(the foregoing described in the previous two sentences are collectively referred
to as the “Excluded Assets”).
In addition, Loan Parties shall only be required to use commercially reasonable
efforts (in each case, upon the request of the Administrative Agent) to obtain
control agreements or control or similar arrangements with respect to material
deposit accounts or material securities accounts.
Conditions Precedent
to Closing:
The availability of the initial borrowing and other extensions of credit under
the Senior Credit Facilities on the Closing Date will be subject solely to the
applicable conditions set forth in the Conditions Exhibit.



Conditions Precedent to
All Extensions of Credit
After Closing Date:
Each extension of credit under the Senior Credit Facilities after the Closing
Date will be subject to the receipt of a customary borrowing notice and the
satisfaction of the following conditions precedent: (i) all of the
representations and warranties in the Facilities Documentation shall be true and
correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) as of the date of such extension of credit, and
(ii) no event of default under the Senior Credit Facilities or incipient default
shall have occurred and be continuing or would result from such extension of
credit.



B- 7

--------------------------------------------------------------------------------




Representations and
Warranties:
Usual and customary in transactions of this type, including, without limitation,
the following applicable to the Borrower and its subsidiaries (subject, in
certain cases, to exceptions and qualifications to be agreed in the Facilities
Documentation): (i) legal existence, qualification and power; (ii) due
authorization and no contravention of law, contracts or organizational
documents; (iii) governmental and third party approvals and consents; (iv)
enforceability; (v) accuracy and completeness of specified financial statements
and other information and no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect; (vi) no material litigation; (vii) no default with respect to
material contracts (including the Facilities Documentation); (viii) ownership of
property; including disclosure of liens, properties, leases and investments;
(ix) customary insurance matters; (x) environmental matters; (xi) tax matters;
(xii) ERISA compliance; (xiii) identification of subsidiaries, equity interests,
Loan Parties and taxpayer identification numbers and other identifying
information; (xiv) use of proceeds and not engaging in business of
purchasing/carrying margin stock; (xv) status under Investment Company Act;
(xvi) accuracy of disclosures; (xvii) compliance with laws; (xviii) intellectual
property, licenses, etc.; (xix) solvency; (xx) no casualty; (xxi) labor matters;
(xxii) collateral documents; (xxiii) PATRIOT Act, OFAC, anti-corruption laws
(including policies and procedures in respect thereof); and (xxiv) no Loan Party
is an EEA Financial Institution (to be defined in the Facilities Documentation).

Covenants:
Usual and customary in transactions of this type, including, without limitation,
the following affirmative, negative and financial covenants applicable to the
Borrower and its subsidiaries (subject, in certain cases, to exceptions,
qualifications and baskets and specified Loan Parties to be agreed in the
Facilities Documentation):

(a)
Affirmative Covenants - (i) Delivery of financial statements, budgets and
forecasts; (ii) delivery of certificates and other information; (iii) delivery
of notices (including of any default, material adverse condition, litigation or
ERISA event); (iv) payment of obligations and taxes; (v) preservation of
existence; (vi) maintenance of properties; (vii) maintenance of insurance;
(viii) compliance with laws and material contracts; (ix) maintenance of books
and records; (x) customary inspection rights; (xi) use of proceeds; (xii)
covenant to guarantee obligations, give security (including with respect to (a)
future Guarantors and (b) Collateral not provided, or with respect to which
certain items are not provided (including officer’s certificates and opinions)
on the Closing Date); (xiii) compliance with environmental laws; (xiv) approvals
and authorizations; (xv) further assurances; (xvi) compliance with terms of
leaseholds; (xvii) lien searches; (xiii) compliance with anti-corruption laws;
(xix) compliance with material contracts; (xx) designation as senior debt; and
(xxi) using commercially reasonable efforts to consummate that certain
sale-leaseback transaction related to the Summer Ridge



B- 8

--------------------------------------------------------------------------------




property (the “Summer Ridge Sale-Leaseback”) within 180 days of the Closing
Date; provided that, if the Summer Ridge Sale-Leaseback is not consummated
within such time period, the Loan Parties shall grant a security interest to the
Administrative Agent and the Lenders in the real property associated with the
Summer Ridge Sale-Leaseback and take such action as is reasonably required by
the Administrative Agent and the Lenders in connection therewith, including,
without limitation, execution of mortgages and completion of environmental and
flood due diligence.


(b)
Negative Covenants - Restrictions on (i) liens; (ii) indebtedness, (including
guarantees and other contingent obligations), other than refinancing
indebtedness relating to the Convertible Senior Notes; (iii) investments
(including loans and advances); (iv) mergers and other fundamental changes; (v)
sales and other dispositions of property or assets; (vi) payments of dividends
and other distributions; (vii) changes in the nature of business; (viii)
transactions with affiliates; (ix) burdensome agreements; (x) use of proceeds
(including in violation of OFAC, sanctions, FCPA and other anti-corruption
laws); (xi) amendments of organizational documents; (xii) changes in fiscal year
or in accounting policies or reporting practices, other than in accordance with
GAAP; (xiii) prepayments of other indebtedness (other than the repayment,
redemption, or repurchase of, or tender for, the Convertible Senior Notes);
(xiv) modification or termination of documents related to certain indebtedness
if adverse to the Senior Credit Facilities Lenders; (xv) designation of other
senior debt; (xvi) sale and leaseback transactions (with exceptions for the
Summer Ridge Sale-Leaseback); (xvii) OFAC and other sanctions; (xviii) FCPA and
other anti-corruption laws; and (xix) to the extent that the Borrower utilizes
clause (i) of the definition of “Refinancing Condition” to satisfy the
Refinancing Condition, the Borrower must thereafter satisfy one of clauses (i),
(ii) or (iii) of such definition each day until the occurrence of the maturity
date of the Convertible Senior Notes or the earlier repayment, redemption or
conversion in full of the Convertible Senior Notes.



(c)
Financial Covenants - The following (the “Financial Covenants”):



•
Consolidated Fixed Charge Coverage Ratio (ratio of EBITDAR minus unfinanced
capital expenditures minus cash taxes to the sum of interest expense plus
scheduled amortization expense plus rental expense plus restricted payments,
with financial definitions to be agreed) not to be less than 1.25 to 1.00.



•
Consolidated Leverage Ratio (ratio of consolidated funded indebtedness to
EBITDA, with financial definitions to be agreed, including a definition of
EBITDA that is not calculated



B- 9

--------------------------------------------------------------------------------




on a quarterly average basis and contains customary addbacks to be mutually
agreed) not to be greater than the following:
                        
Fiscal Quarters ending:
Maximum Consolidated Leverage Ratio
Closing Date through December 31, 2017
5.00 to 1.00
March 31, 2018 through December 31, 2018
4.25 to 1.00
March 31, 2019 and each fiscal quarter thereafter
3.50 to 1.00



Each of the ratios referred to above will be calculated as of the last day of
each fiscal quarter of the Borrower on a consolidated basis for each consecutive
four fiscal quarter period.
Events of Default:
Usual and customary in transactions of this type, including, without limitation,
the following: (i) nonpayment in the required currency of principal, interest,
fees or other amounts within a specified period of time, where customary and
appropriate, after such failure; (ii) failure to perform or observe covenants
set forth in the Facilities Documentation within a specified period of time,
where customary and appropriate, after such failure; (iii) any representation or
warranty proving to have been incorrect when made or confirmed; (iv)
cross-default to other indebtedness in an amount to be agreed; (v) bankruptcy
and insolvency defaults (with grace period for involuntary proceedings); (vi)
inability to pay debts; (vii) monetary judgment defaults in an amount to be
agreed; and material nonmonetary judgment defaults; (viii) customary ERISA
defaults; (ix) actual or asserted invalidity or impairment of any of the
Facilities Documentation; (x) any security interest in any material portion of
the Collateral shall cease to be enforceable and of the same priority purported
to be created thereby; and (xi) change of control of the Borrower.

EU Bail-In:
The Facilities Documentation shall contain a customary acknowledgement and
consent to Bail-In of EEA Financial Institutions (each to be defined in the
Facilities Documentation).

Assignments and
Participations:
Revolving Credit Facility Assignments: Subject to the consents described below
(which consents will not be unreasonably withheld or delayed), each Lender will
be permitted to make assignments to other financial institutions in respect of
the Revolving Credit Facility in a minimum amount equal to $1 million.



Assignments and
Participations:
Term Loan Facility Assignments: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender



B- 10

--------------------------------------------------------------------------------




will be permitted to make assignments to other financial institutions in respect
of the Term Loan Facility in a minimum amount equal to $1 million.
Assignments and
Participations:
Consents: The consent of the Borrower (which consent shall be deemed to have
been provided in the event the Borrower shall not have objected within five
business days of receiving notice of such proposed assignment) will be required
unless (i) an Event of Default has occurred and is continuing, (ii) the
assignment is to a Lender, an affiliate of a Lender or an Approved Fund (as such
term shall be defined in the Facilities Documentation) or (iii) such assignment
is made prior to the Syndication Assistance Termination Date in connection with
the initial syndication of the Senior Credit Facilities and in accordance with
the Commitment Letter. The consent of the Administrative Agent will be required
for any assignment (i) in respect of the Revolving Credit Facility or an
unfunded commitment under the Term Loan Facility to an entity that is not a
Lender with a commitment in respect of the applicable facility, an affiliate of
such Lender or an Approved Fund in respect of such Lender or (ii) of any
outstanding term loan to an entity that is not a Lender, an affiliate of a
Lender or an Approved Fund. The consent of the Fronting Bank and the lender of
any Swingline Loan will be required for any assignment under the Revolving
Credit Facility.

Assignments and
Participations:
Assignments Generally: An assignment fee in the amount of $3,500 will be charged
with respect to each assignment unless waived by the Administrative Agent in its
sole discretion. Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the Facilities Documentation to any Federal Reserve Bank.



Waivers and
Participations: Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate, maturity
date, releases of all or substantially all of the Collateral or all or
substantially all of the value of the guaranty of the Borrowers’ obligations
made by the Guarantors.



    
Waivers and
Amendments:
Amendments and waivers of the provisions of the Facilities Documentation will
require the approval of Lenders holding loans and commitments representing more
than 50% of the aggregate amount of the loans and commitments under the Senior
Credit Facilities (the “Required Lenders”), except that (a) the consent of each
Lender shall be required with respect to (i) the waiver of certain conditions
precedent to the initial credit extension under the Senior Credit Facilities
(subject to the provisions of the Commitment Letter relating to assignments
prior to the Closing Date), (ii) the amendment of certain of the pro rata
sharing provisions, (iii) the amendment of the voting percentages of the
Lenders, (iv) the release of all or substantially all of the Collateral securing
the Senior Credit Facilities, and (v) the release of all or substantially all of
the value of the guaranty of the Borrower’s obligations made by the Guarantors;
and (b) the consent of



B- 11

--------------------------------------------------------------------------------




each Lender affected thereby shall be required with respect to (i) increases or
extensions in the commitment of such Lender, (ii) reductions of principal,
interest or fees, and (iii) extensions of scheduled maturities or times for
payment.
Indemnification:
The Loan Parties will indemnify and hold harmless the Administrative Agent, each
Lead Arranger, each other agent, each Lender, each of their respective
affiliates and each of their respective partners, officers, directors,
employees, agents, trustees, administrators, managers, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) the
execution or delivery of any Facilities Documentation or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder, the consummation of the Senior Credit
Facilities or any of the other Transactions or, in the case of the
Administrative Agent (and any sub-agent thereof) and its related parties only,
the administration of the Facilities Documentation, (b) any loan or Letter of
Credit or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of hazardous materials on or from any property owned
or operated by the Borrower or any of its subsidiaries, or any environmental
liability related in any way to the Borrower or any of its subsidiaries, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnified Party is a party thereto,
except to the extent such claim, damage, loss, liability or expense is found in
a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from (i) such Indemnified Party’s gross negligence or willful
misconduct, (ii) such Indemnified Party’s material breach of its obligations
under the Facilities Documentation or (iii) any dispute solely among Indemnified
Parties (other than any claims against the Administrative Agent, Fronting Bank,
the lender of any Swingline Loan or any Lead Arranger in their respective
capacities as such under the Senior Credit Facilities, and other than any claims
arising out of any act or omission on the part of the Borrower, its subsidiaries
or any of their respective affiliates or any of their respective officers,
directors, employees, agents, advisors or other representatives); provided that,
in the case of legal expenses, the Loan Parties’ obligations hereunder shall be
limited to the reasonable fees, disbursements and other charges of one primary
counsel, one local counsel in each relevant jurisdiction, one specialty counsel
for each relevant specialty and one or more additional counsel if one or more
conflicts of interest, or perceived conflicts of interest, arise.



B- 12

--------------------------------------------------------------------------------




Governing Law:
State of New York.

Fees and Expenses:
As set forth in Addendum I to this Exhibit B.

Counsel to The
Administrative agent:
McGuireWoods LLP.

Defaulting Lenders:
The Facilities Documentation shall contain customary provisions relating to
“defaulting” Lenders (including, without limitation, provisions relating to
providing cash collateral to support Letters of Credit and swingline loans, the
suspension of voting rights and rights to receive interest and fees, and
assignment of commitments or loans of such Lenders) and customary provisions
relating to replacement of Lenders.

Other:
Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction. The Facilities Documentation will contain customary
increased cost, withholding tax, capital adequacy and yield
protection provisions.



B- 13

--------------------------------------------------------------------------------






Addendum I to Exhibit B
Pricing, Fees and Expenses


Interest Rates:
The interest rates per annum applicable to the Senior Credit Facilities (other
than in respect of Swingline Loans) will be LIBOR (which shall not in any event
be less than 0%) plus the Applicable Margin (defined below) or, at the option of
the Borrower, the Base Rate (to be defined as the highest of (a) the Federal
Funds Rate (which shall not in any event be less than 0%) plus ½ of 1%, (b) the
Bank of America prime rate and (c) LIBOR (which shall in no event be less than
0%) plus 1.00%) plus the Applicable Margin. “Applicable Margin” means (a) from
the Closing Date until the delivery of financial statements for the fiscal
quarter ending December 31, 2017, 3.50% per annum, in the case of LIBOR loans,
and 2.50% per annum, in the case of Base Rate loans, and (b) thereafter, a
percentage per annum to be determined in accordance with a pricing grid to be
agreed, based on the Consolidated Leverage Ratio. Each Swingline Loan shall bear
interest at the Base Rate plus the Applicable Margin for Base Rate loans under
the Revolving Credit Facility.

Interest Rates:
The Borrower may select interest periods of one, two, three or six months for
LIBOR loans or, upon consent of all of the Lenders under the applicable
facility, such other period that is twelve months or less, subject to
availability. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

Interest Rates:
During the continuance of any default under the Facilities Documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2% per annum (subject, in all cases other than a default in the
payment of principal when due, to the request of the Required Lenders).

Commitment Fee:
Commencing on the Closing Date, with respect to the Revolving Credit Facility, a
commitment fee of (a) until the delivery of financial statements for the fiscal
quarter ending December 31, 2017, 0.50% per annum, and (b) thereafter, a
percentage per annum determined in accordance with a pricing grid to be agreed,
based on the Consolidated Leverage Ratio, shall be payable on the actual daily
unused portions of the Revolving Credit Facility. Such fee shall be payable
quarterly in arrears, commencing on the first quarterly payment date to occur
after the Closing Date. Swingline Loans will not be considered utilization of
the Revolving Credit Facility for purposes of this calculation.

Letter of Credit Fees:
Letter of Credit fees shall be payable on the maximum amount available to be
drawn under each Letter of Credit at a rate per annum equal to the Applicable
Margin from time to time applicable to Revolving Credit LIBOR loans. Such fees
will be (a) payable quarterly in arrears, commencing on



B- 14

--------------------------------------------------------------------------------




the first quarterly payment date to occur after the Closing Date, and (b) shared
proportionately by the Lenders under the Revolving Credit Facility. In addition,
a fronting fee shall be payable to the Fronting Bank for its own account, in an
amount to be mutually agreed.
Calculation of
Interest and Fees:
Other than calculations in respect of the Base Rate (which shall be made on the
basis of actual number of days elapsed in a 365/366 day year), all calculations
of interest and fees shall be made on the basis of actual number of days elapsed
in a 360 day year.

Cost and Yield
Protection:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

Expenses:
The Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and closing of all
Facilities Documentation, including, without limitation, the legal fees of
counsel to the Administrative Agent and the Lead Arranger (limited to one
primary counsel and reasonably necessary local counsel in each relevant local
jurisdiction (which may be a single local counsel in multiple jurisdictions as
applicable)), regardless of whether or not the Senior Credit Facilities are
closed. The Borrower will also pay the expenses of the Administrative Agent and
each Lender in connection with the enforcement of any of the Facilities
Documentation.





B- 15

--------------------------------------------------------------------------------





EXHIBIT C
(to Commitment Letter dated as of July 15, 2017)
PROJECT TEMPLE
QUIDEL CORPORATION
CONDITIONS PRECEDENT TO CLOSING DATE
Capitalized terms used but not defined in this Exhibit C shall have the meanings
set forth in the Commitment Letter or in the other Exhibits to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Exhibit C shall
be determined by reference to the context in which it is used.
The closing and the making of the initial extensions of credit under the Senior
Credit Facilities will be subject to the satisfaction of the following
conditions precedent:
1.
The Facilities Documentation, which shall be consistent, in each case, with the
Commitment Letter and shall be otherwise reasonably satisfactory to the Lead
Arrangers and the Borrower, will have been executed and delivered to the Lead
Arrangers and the Administrative Agent and the Lead Arrangers shall have
received customary and reasonably satisfactory legal opinions (including,
without limitation, opinions of special counsel and local counsel as may be
reasonably requested by the Administrative Agent), which shall expressly permit
reliance by the successors and permitted assigns of each of the Administrative
Agent and the Lenders, evidence of authorization, organizational documents,
customary insurance certificates, good standing certificates (with respect to
the applicable jurisdiction of incorporation or organization of each Loan
Party), a customary officer’s certificate, a customary borrowing notice and a
solvency certificate of the Borrower’s chief financial officer (certifying that,
after giving effect to the Transactions, the Borrower is, individually, and
together with its subsidiaries on a consolidated basis are, solvent) in
substantially the form of Annex I to this Exhibit C.



2.
Subject to the Limited Conditionality Provision, the Lead Arrangers shall have
received (a) all documents and instruments required to create and perfect the
security interests of the Administrative Agent in the Collateral and (b)
satisfactory evidence that the Administrative Agent (on behalf of the Lenders)
shall have a valid and perfected first priority (subject to certain exceptions
to be set forth in the Facilities Documentation) lien and security interest in
the Collateral.



3.
Since March 31, 2017, there shall not have occurred a Closing Date Material
Adverse Effect with respect to the Target Assets, or any event, condition or
contingency that could reasonably expected to have a Closing Date Material
Adverse Effect. “Closing Date Material Adverse Effect” means with respect to the
Triage Business, any effect, change, event or occurrence that, individually or
in the aggregate (a) would prevent or materially delay, interfere with, impair
or hinder the consummation of the Transactions or the compliance by Seller with
its obligations under this Agreement or (b) has a material adverse effect on the
business, results of operations, assets or condition (financial or otherwise) of
the Triage Business taken as a whole; provided, however, that none of the
following, and no effect, change, event or occurrence arising out of, or
resulting from, the following, shall constitute or be taken into account in
determining whether a Closing Date Material Adverse Effect has occurred or would
reasonably be expected to occur with respect to this clause (b): any effect,
change, event or occurrence (i) generally affecting (A) the industry in which
the Triage Business operates, including changes in the use, adoption or
non-adoption of technologies or industry standards, or (B) the economy, credit
or financial or capital markets, in the United States or elsewhere in the world,
including changes in interest or exchange rates, or (ii) to the extent arising
out of, resulting from or attributable to (A) changes or prospective changes in
Law (including changes or prospective changes in generally applicable rules,
regulations and administrative policies of the FDA) or in GAAP or in accounting
standards, or any changes or prospective changes in the interpretation or
enforcement of any of the foregoing, or any changes or prospective changes in
general legal, regulatory or political conditions, (B) any change proximately
caused by (1) the negotiation, execution or announcement of the Merger Agreement
or this Agreement or the performance of the Merger Agreement or this Agreement
in accordance with their respective terms or the consummation of the Merger or
the Transactions (other than compliance with Section 6.01(a) or for purposes



C- 1

--------------------------------------------------------------------------------




of any representations or warranties contained in Sections 4.02(c) or 4.03) or
(2) the announcement of the Other Transactions or the consummation thereof
pursuant to Contracts that do not, by their respective terms, adversely affect
in any material way the composition of the Triage Business, Purchased Assets or
Assumed Liabilities (other than with respect to co-owned Intellectual Property
included within the Purchased Assets or the separation of Shared Contracts on
terms and subject to conditions substantially similar to Section 2.04) or
contravene the covenants of Seller or Abbott hereunder, including in the case of
each of (1) and (2) the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners, employees or
regulators, or any litigation arising from allegations of breach of fiduciary
duty or violation of Law relating to the Merger Agreement, this Agreement or the
consummation of the Merger or the Transactions, (C) acts of war (whether or not
declared), sabotage or terrorism, or any escalation or worsening of any such
acts of war (whether or not declared), sabotage or terrorism, (D) volcanoes,
tsunamis, pandemics, earthquakes, hurricanes, tornados or other natural
disasters, (E) any action taken by Seller or its Subsidiaries with Purchaser’s
written consent or at Purchaser’s written request, (F) any change resulting or
arising from the identity of, or any facts or circumstances relating to,
Purchaser or any of its Affiliates, (G) any change or prospective change in
Seller’s credit ratings, (H) any decline in the market price, or change in
trading volume, of the capital stock of Seller or (I) any failure of the Triage
Business to meet any internal or public projections, forecasts, guidance,
estimates, milestones, budgets or internal or published financial or operating
predictions of revenue, earnings, cash flow or cash position (it being
understood that the exceptions in clauses (G), (H) and (I) shall not prevent or
otherwise affect a determination that the underlying cause of any such change,
decline or failure referred to therein (to the extent not otherwise falling
within any of the exceptions provided by clause (i) and clauses (ii)(A) through
(I) hereof) is, may be, contributed to or may contribute to, a Closing Date
Material Adverse Effect); provided further, however, that any effect, change,
event or occurrence referred to in clause (i) or clauses (ii)(A), (C) or (D) may
be taken into account in determining whether there has been, or would reasonably
be expected to be, a Closing Date Material Adverse Effect to the extent such
effect, change, event or occurrence has a disproportionate adverse effect on the
Triage Business, taken as a whole, as compared to other participants in the
industry in which the Triage Business operates (in which case the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been, or would reasonably be expected to be, a Closing Date
Material Adverse Effect). Each capitalized term used in the definition of
Closing Date Material Adverse Effect (other than the defined term Closing Date
Material Adverse Effect) has the meaning given to such term in the Tango
purchase agreement with respect to the Tango Assets as in effect on the date
hereof and each reference to “this Agreement” and “hereunder” refers to the
Tango purchase agreement.


4.
The Lead Arrangers shall have received true and correct fully-executed copies of
the documentation for each Acquisition and other aspects of the Transactions,
including the purchase agreements executed in connection with each Acquisition
(including all exhibits, annexes, schedules, other attachments and other
disclosure letters thereto), dated as of the date of the effectiveness of the
Commitment Letter (including all exhibits, annexes, schedules, other attachments
and other disclosure letters thereto, the “Purchase Agreements”), each of which
shall be in form and substance reasonably satisfactory to the Lead Arrangers (it
being agreed that the draft of the Purchase Agreements delivered via email from
Jeff Beck at Snell & Wilmer to the Lead Arrangers and their counsel on July 15,
2017 at 4:45 p.m., without the schedules, exhibits and other attachments
thereto, is reasonably satisfactory to the Lead Arrangers).



5.
The Acquisitions shall have been consummated, or substantially simultaneously
with the initial borrowing under the Term Loan Facility shall be consummated
(including the consummation of the applicable regulatory requirements and
receipt of the applicable third party consents, in each case, as set forth in
the Purchase Agreements), in each case, in all material respects in accordance
with the terms of the Purchase Agreements, after giving effect to any
modifications, amendments, consents or waivers, other than those modifications,
amendments, consents or waivers that are materially adverse to the interests of
the Lenders, the Administrative Agent and the Lead Arrangers; provided that (1)
any amendment to the definition of “Material Adverse Effect “and any amendment
to the “Xerox” provisions or the governing law provisions in the purchase
agreement relating to the Tango Acquisition shall, in each case, be deemed to be
material and adverse to the interests of the Lenders, the Administrative Agent
and the Lead Arrangers, (2) any reduction to the purchase price shall be deemed
to be material and adverse to the interests of the Lenders, the Administrative
Agent and the Lead



C- 2

--------------------------------------------------------------------------------




Arrangers unless such reduction is applied to reduce the principal amount of the
Term Loan Facility dollar for dollar and (3) any increase in the purchase price
shall not be deemed to be material and adverse to the interests of the Lenders,
the Administrative Agent or the Lead Arrangers unless such increase is funded
with new indebtedness).


6.
The Administrative Agent, the Lead Arrangers and each Lender shall have received
at least one business day before the Closing Date all documentation and other
information about the Loan Parties and their subsidiaries that shall have been
reasonably requested by the Administrative Agent, the Lead Arrangers or any
Lender in writing at least five business days prior to the Closing Date and that
the Administrative Agent, the Lead Arrangers and/or any Lender reasonably
determine is required by applicable regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act (provided that such information shall, to the
extent requested at least 10 business days prior to the Closing Date, have been
provided at least five business days prior to the Closing Date).



7.
The Lead Arrangers shall have received (a) a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower and
its subsidiaries as of, and for the twelve month period ending on, the last day
of the most recently completed four fiscal quarter period ended at least 45 days
prior to the Closing Date (or 90 days prior to the Closing Date in case such
four fiscal quarter period is the end of the Borrower’s fiscal year), prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income) and (b) consolidated forecasts
for the Borrower and its subsidiaries (after giving effect to the Transactions)
of balance sheets, income statements and cash flow statements on an annual basis
for each year during the term of the Senior Credit Facilities and on a quarterly
basis for the first year after the Closing Date.  



8.
The Lead Arrangers shall have received (a) audited consolidated balance sheets
of the Borrower and its consolidated subsidiaries as at the end of, and related
statements of income and cash flows of the Borrower and its consolidated
subsidiaries for, the fiscal years ending December 31, 2014, December 31, 2015
and December 31, 2016, (b) unaudited consolidated balance sheet of the Borrower
and its consolidated subsidiaries as at the end of, and related statements of
income and cash flows of the Borrower and its consolidated subsidiaries for,
each subsequent fiscal quarter (other than the fourth fiscal quarter of any
fiscal year) of the Borrower and its consolidated subsidiaries ended after
December 31, 2016 and ended at least 45 days before the Closing Date, (c) the
unaudited special purpose statement of net assets of the Tango Business as of
December 31, 2016, (d) the related special purpose statement of revenues and
expenses of the Tango Business for the fiscal year then ended, (e) the unaudited
special purpose statement of net assets of the Tango Business as of March 31,
2016 and 2017, (f) the related special purpose statement of revenues and
expenses of the Tango Business for the fiscal quarters then ended and (g) the
unaudited net revenue, gross profit, R&D, SG&A, Operating Earnings, Depreciation
and EBITDA for the Tango Business for the fiscal year ended December 31, 2016.



9.
All fees required to be paid on the Closing Date pursuant to the Commitment
Letter and/or the Fee Letters in connection with the Senior Credit Facilities
and reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter (to the extent invoiced at least one business
day (or such shorter time as the Borrower may agree) prior to the Closing Date))
shall, substantially concurrently with the initial borrowing under the Senior
Credit Facilities, have been paid.



10.
The Lead Arrangers shall have been afforded a “Marketing Period” of at least 15
consecutive business days after the later of (a) receipt of a customary
confidential information memorandum (in form and substance reasonably
satisfactory to the Lead Arrangers) to be used in connection with the
syndication of the Senior Credit Facilities and (b) the primary bank meeting
related thereto, to syndicate the Senior Credit Facilities; provided that if
such period has not ended on or before August 25, 2017, it shall not commence
before September 5, 2017.



C- 3

--------------------------------------------------------------------------------




11.
(a) The Specified Representations will be true and correct in all material
respects (or if qualified by materiality or material adverse effect, in all
respects) and (b) the Specified Purchase Agreement Representations will be true
and correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects).



12.
The Closing Date and initial funding of the Senior Credit Facilities shall have
occurred on or before the Outside Date.



C- 4

--------------------------------------------------------------------------------




CONFIDENTIAL
 
 
ANNEX I to EXHIBIT C

Form of Solvency Certificate
SOLVENCY CERTIFICATE


This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of [__], 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein and not otherwise defined herein
being used herein as therein defined) by and among Quidel Corporation, a
Delaware corporation (“Company”), each lender from time to time party hereto and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


This Solvency Certificate is being delivered pursuant to Section [__] of the
Credit Agreement. The undersigned is the Chief Financial Officer of Company and
hereby further certifies as of the date hereof, in his capacity as an officer of
Company, and not individually, as follows:


1.I have responsibility for (a) the management of the financial affairs of
Company and the preparation of financial statements of Company, and (b)
reviewing the financial and other aspects of the transactions contemplated by
the Credit Agreement.


2.I have carefully prepared and/or reviewed the contents of this Solvency
Certificate and have conferred with counsel for Company for the purpose of
discussing the meaning of any provisions hereof that I desired to have
clarified.


3.In preparation for the consummation of the transactions contemplated by the
Credit Agreement, I have prepared and/or reviewed a pro forma balance sheet as
at [_______] and pro forma income projections and pro forma cash flow
projections for each fiscal year during the term of the Credit Agreement for
Company and its Subsidiaries on a consolidated basis, in each case after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement. The pro forma balance sheet has been prepared utilizing what I
believe are reasonable estimates of the “fair saleable value” of the assets of
Company and its Subsidiaries. Although any projections may by necessity involve
uncertainties and approximations, the projections are based on good faith
estimates and assumptions believed by me to be reasonable.


4.Based upon the foregoing and upon the best of my knowledge after due
diligence, I have concluded as follows:


a.The “fair saleable value” of the of the tangible and intangible property of
Company, including Equity Interests owned by the Company, on an individual and
consolidated basis is: (x) greater than the total amount of liabilities of
Company (including its contingent liabilities) on an individual and consolidated
basis, and (y) not less than the amount that will be required to pay the
probable liabilities of the Company on an individual and consolidated basis as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to Company.


b.Company’s capital, on an individual and consolidated basis, is not
unreasonably small in relation to its business and that of its Subsidiaries or
any contemplated or undertaken transaction.


c.Company does not, on an individual or consolidated basis, intend to incur, or
reasonably believe that it or its Subsidiaries will incur, debts beyond its
ability to pay such debts as they become due.


d.Company has not executed the Loan Documents or made any transfer or incurred
any obligations thereunder, with actual intent to hinder, delay or defraud
either present or future creditors.




C- 5

--------------------------------------------------------------------------------




In computing the amount of such contingent as of the date hereof, such
liabilities have been computed at the amount that, in the light of all the facts
and circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.


For purposes of the above certification, the “fair saleable value” of the
Company’s assets has been determined on the basis of the amount which I have
concluded, in good faith and to the best of my knowledge and belief, may be
realized within a reasonable time, either through the collection or sale of such
assets at the regular market value, conceiving the latter as the amount which
could be obtained for the property in question within such period by a capable
and diligent business person from an interested buyer who is willing to purchase
under ordinary selling conditions.


I understand that Administrative Agent and Lenders are relying on this Solvency
Certificate in extending credit to Company pursuant to the Credit Agreement.




The undersigned has executed this Solvency Certificate, in his capacity as an
officer of Company and not individually, as of the ____ day of [______________],
2017.


 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







C- 6